United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 20-1566
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                                   Keith Darnell Ivy

                        lllllllllllllllllllllDefendant - Appellant
                                        ____________

                     Appeal from United States District Court
                     for the Southern District of Iowa - Eastern
                                   ____________

                             Submitted: January 11, 2021
                               Filed: October 14, 2021
                                    [Unpublished]
                                   ____________

Before LOKEN, GRASZ, and KOBES, Circuit Judges.
                           ____________

PER CURIAM.

       The district court1 denied Keith Ivy’s motion for a sentence reduction under the
First Step Act. Ivy appeals, arguing that the court erred by concluding that he wasn’t


      1
       The Honorable John A. Jarvey, Chief Judge, United States District Court for
the Southern District of Iowa.
eligible for a reduction. Ivy misunderstands the district court’s ruling. The court
didn’t hold that Ivy was ineligible for relief. Rather, based on its prediction of how
Ivy would be charged if he was prosecuted today, the court exercised its discretion
to deny relief. Because that was not an abuse of discretion, we affirm.

                                          I.

       Ivy was arrested after fleeing a traffic stop. After police caught him, they
found about 40 grams of crack cocaine that he had thrown away while on the run. Ivy
was charged under 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(B) for possession of five
grams of cocaine base with intent to distribute. Due to his prior drug conviction,
Ivy’s statutory penalty range was ten years to life in prison. Ivy’s status as a career
offender, plus his statutory maximum of life in prison, gave him a Guidelines range
of 262 to 327 months in prison. The court sentenced him to 262 months and eight
years of supervised release.

      While Ivy was in prison, Congress passed the First Step Act of 2018, Pub. L.
115–391, 132 Stat. 5194, which retroactively raised thresholds for certain drug
offenses. Relevant here, the Act raised the amount of crack necessary for a five year
mandatory minimum from five grams to 28 grams.

      Ivy moved for a sentence reduction under the First Step Act, arguing that now
his Guidelines range would have been 188 to 235 months, not 262 to 327 months.
The district court denied his motion, concluding that if Ivy were sentenced today,
prosecutors would charge him under the new 28-gram minimum and he would have
received the same sentence. Ivy appealed.




                                         -2-
                                           II.

       Ivy argues that the court made two mistakes. First, he claims the court
incorrectly assumed that he was ineligible for relief. The court determined that
because prosecutors would have simply charged Ivy with the new 28-gram minimum
(since Ivy possessed 40 grams), he is in the same position he would’ve been if he had
the benefits of the First Step Act at the time of sentencing. Ivy argues that this
misunderstands the law. As we noted in United States v. McDonald, “[t]he First Step
Act applies to offenses, not conduct.” 944 F.3d 769, 772 (8th Cir. 2019). For First
Step Act eligibility, it doesn’t matter that prosecutors could have charged Ivy for 28
grams of crack. What matters is what they actually charged him with—five grams.
So if the district court thought that Ivy was ineligible for relief, it would have
committed legal error.

       That’s not what the court did. All cases involving First Step Act reductions
have two questions: (1) whether the prisoner is eligible for relief, and (2) whether the
court should grant relief. Id. at 772. Ivy challenges the district court’s decision under
prong one, arguing that the district court mistakenly assumed that he was ineligible
for relief. See McDonald, 944 F.3d at 772 (holding that a mistake about eligibility
requires remand).

       But the district court thought that Ivy shouldn’t get a reduction—not that he
couldn’t get one as a matter of law. That’s clear from the final sentence of the order:
“the court declines to exercise its discretion to reduce his sentence.” If the court
thought that Ivy wasn’t eligible for relief, it would have had to deny the motion and
wouldn’t have mentioned discretion. Because the court didn’t hold that Ivy was
ineligible for First Step Act relief, it didn’t err.




                                          -3-
       Ivy also argues that the court procedurally erred by not adequately considering
his arguments for a sentence reduction. When considering a motion for a reduced
sentence under the First Step Act, a court must “consider[] petitioner’s arguments in
the motion and [have] a reasoned basis for its decision” to deny relief. United States
v. Moore, 963 F.3d 725, 728 (8th Cir. 2020) (citation omitted). The court met that
requirement. It provided multiple reasons to deny Ivy’s motion: his previous drug
conviction, his designation as a career offender, and the fact that his sentence would
have likely been the same if he were charged today. That’s more than enough. The
court was not required to go through each of the § 3553(a) factors. United States v.
Orr, 830 F. App’x 790, 792 (8th Cir. 2020) (per curiam).

                                         III.

      Because the district court didn’t err, we affirm.
                      ______________________________




                                         -4-